

 
 

SUPPLY AGREEMENT
 
This Supply Agreement (this “Agreement”), dated as of January 24, 2014, by and
between PGT Industries, Inc., a Florida corporation (“PGT” or “Customer”), and
SAPA Extrusions, Inc. a Delaware corporation (“SAPA” or “Supplier”)
 
 
1.
Term. This Agreement shall remain effective through December 31, 2015 (the
“Term”).  Unless otherwise agreed to in writing, this Agreement shall: (i) apply
to and control all current and future business, unless otherwise agreed to in
writing, which writing must specifically reference this Agreement and clearly
state the parties’ intention to supersede this Agreement, and (ii) shall be
effective and supersede all other such agreements when signed by authorized
personnel for both companies.

 
 
2.
Definitions.

 
 
a.  
“Architectural Paints” shall mean paints that meet or exceed AAMA 2604 or AAMA
2605 standards as specified.

 
 
b.
“Confidentiality Agreement” shall mean that certain Confidentiality Agreement
dated the date hereof by and between the parties hereto, substantially in the
form attached as Schedule A.

 
 
c.
“Delivery” shall mean the point in time when Products are tendered by Supplier,
and accepted by PGT, at its Nokomis Plant or at such other location as is agreed
in writing.

 
 
d.
“Price” shall mean the total transactional cost of materials with or without
freight as agreed upon in the FOB and delivery section.

 
 
e.
“Material Certificate” shall mean documentation confirming adherence to material
and or performance specifications.

 
 
f.
“Material Safety Data Sheet” shall mean documentation in conformance to OSHA
requirements that shall provide detailed information on each hazardous chemical,
including its potential hazardous effects, its physical and chemical
characteristics, and recommendations for appropriate protective measures.

 
 
g.
“Nokomis Plant” shall mean PGT’s place of business located at 1070 Technology
Drive, Nokomis, FL 34275.

 
 
h.
“Products” shall mean goods produced by Supplier and purchased by PGT, as
contemplated by this Agreement and listed on a Purchase Order.

 
i.  
“Specifications” shall mean specifications, drawings, requirements, performance
and/or functions, relating to the Products and agreed to by the parties in
writing as set forth on a Purchase Order and/or as part of the Production Part
Approval Process.

 
3.
Representations and Warranties.

 
 
a.
Supplier represents and warrants that the Products shall comply with the
Specifications but, except as otherwise set forth in this Agreement, makes NO
OTHER WARRANTY, express or implied, including merchantability or fitness for any
particular purpose. Supplier represents and warrants that Products shall comply
with Specifications.

 
 
b.
Supplier warrants that Products will conform to such Specifications and will be
free from all defects in material and workmanship.    Customer shall have the
right to reject and return non-conforming products, upon receipt of Supplier’s
“Return Goods” authorization, at the Supplier’s expense up to and including
labor charges to inspect, sort, package, and handle for return. Such goods are
not to be replaced without a Purchase Order from Customer.

 
 
c.
Supplier represents and warrants that, upon transfer of ownership as defined in
Section 6 of this Agreement, Supplier shall pass to PGT, and PGT shall receive,
good and marketable title to such Products, free and clear of all liens, claims,
security interests pledges, charges, mortgages, deeds of trusts, options, or
other encumbrances of any kind.

 
 
d.
Supplier and Customer agree to form and actively participate in a Partnership
Development Program, as explained in Table 5 of Schedule B, with the objective
of exploring innovative, cost effective solutions that provide both Supplier and
Customer with sustainable competitive advantage. Supplier will remain
competitive with respect to the Products in terms of quality, technology, price
and delivery with any supplier of the same or similar goods during the term of
this Agreement, as further described below. Should another supplier demonstrate
technology which yields products of equal or superior quality, throughput,
performance or lower price to PGT during the course of this Agreement, PGT may
notify Supplier in writing of such technology and request that Supplier
replicate such technology to the advantage of PGT, provided such replication
would not violate any proprietary rights of any other party. Written
notification to Supplier shall be accompanied by whatever information is
available to PGT regarding such technology which is not proprietary to PGT or
any other party and which PGT is not prohibited from disclosing so that Supplier
can evaluate the viability of the proposal. Supplier shall have ninety (90) days
after receipt of notice to make the Products competitive. If Supplier is unable
to make the Products competitive within such period, PGT may immediately
terminate this Agreement as set forth below, with no further obligation other
than to accept and pay for conforming goods covered by outstanding Purchase
Orders or required by Section 5(d) of this Agreement, and to pay for conforming
goods already delivered.

 
 
e.
Each party represents, warrants and covenants that: (i) it is and shall be at
all times a legal entity validly existing under the laws of its jurisdiction
with the corporate or other power to own all of its properties and assets and to
carry on its business as it is currently being conducted; (ii) it has the
corporate or other power to execute and deliver this Agreement and to perform
its obligations hereunder; (iii) its signatory executing this Agreement is duly
authorized to execute and deliver this Agreement on its behalf, and no further
corporate or other proceedings are necessary with respect thereto; (iv) it is
not required, in connection with execution and delivery of this Agreement or the
performance of its obligations hereunder, to obtain the consent of any third
party; and (v) the execution and delivery of this Agreement and performance of
its obligations here under do not (A) violate any provision of its articles of
incorporation or by-laws or equivalent organizational documents as currently in
effect, or (B) conflict with, result in a breach of, constitute a default under
(or an event which, with notice or lapse of time or both, would constitute a
default under), accelerate the performance required by, result in the creation
of any lien upon any of its properties or assets under, or create in any party
the right to accelerate, terminate, modify, or cancel, or require any notice
under, any contract to which it is a party or by which any of its properties or
assets are bound.

 
 
f.
PGT intends to retain SAPA as a supplier of painted and unpainted aluminum
extrusions, provided that SAPA’s pricing, product quality, on-time performance
and customer service are at least comparable to the alternate sources of supply
of such goods.

 
4.
Pricing and Payment.

 
 
a.
Pricing shall remain firm throughout the Term as shown on Schedule B.

 
 
b.
Diligent control over material costs, including but not limited to labor and
overhead, are Supplier’s responsibility.

 
 
c.
Supplier agrees that if, during the Term, it sells or delivers substantially
similar material named herein of comparable quality, manufacturability, and
amounts to any other window and/or door manufacturer at some price that results
in a price lower than the price in effect hereunder, it will offer to sell to
PGT such substantially similar material in the same or greater volumes at the
same terms and conditions.

 
 
d.
The parties agree that productivity and quality improvements must be continuous
elements of this Agreement. Therefore, it is expected that these improvement
elements should always exceed the possible effects of customary increases in
materials or labor.

 
 
e.
Invoices shall be rendered separately for each delivery and purchase order and
shall include PGT’s part number, quantity ordered, quantity shipped, unit price,
and total price.

 
 
f.
Except as specifically detailed in Schedule B or agreed by the parties in
writing, no additional surcharges, packaging, loading, handling fees, or
additional charges of any kind will be paid by PGT.

 
5.
Purchase Orders

 
 
a.
From time to time during the Term, PGT shall order Products from Supplier
pursuant to and in accordance with separate PGT standard purchase orders or
other related documentation (collectively, the “Purchase Orders”).  Such
Purchase Orders shall specify quantities of the Product, shipping instructions,
delivery date(s), and detailed instructions for the delivery of the Products
(with release schedules, delivery orders or equivalent notices).  Each Purchase
Order executed by the Parties shall be binding upon Supplier and PGT and shall
be deemed to constitute a part of this Agreement as if fully set forth herein,
and all terms and conditions of this Agreement shall be deemed to apply to the
subject matter of such Purchase Order as if fully set forth therein. If any of
the terms of a Purchase Order are inconsistent with, or are in addition to, the
terms of this Agreement, the terms of this Agreement shall prevail unless such
Purchase Order makes specific reference to the specific terms of this Agreement
which shall not apply and is signed by both parties.

 
 
b.
Each Purchase Order shall contain specific instructions regarding whether the
shipment is to be delivered to the Nokomis Plant. PGT shall provide detailed
instructions for the delivery of the Products (with release schedules, delivery
orders, purchase orders or equivalent notices).

 
 
c.
Supplier will accept or otherwise respond to every order in writing to PGT
within (2) business days. In the event of a contradiction, the terms and
conditions of this Agreement shall prevail.

 
 
d.
Supplier hereby agrees to maintain a reserve supply of raw materials equal to
two (2) months of consumption volume per each specification or a larger
quantity, at the Supplier’s discretion and risk, which Supplier determines may
be necessary to meet PGT’s requirements.  In addition, Supplier agrees to
manufacture Products in order to fulfill its obligations in connection with the
stocking program described in Table 7.

 
 
e.
For planning purposes, a forecast will be provided by PGT, as reasonably
requested, where the annual volume will be estimated. Any quantity estimates or
purchase forecasts provided by PGT are for planning purposes only, should not be
relied upon, and do not constitute an order for material or Products. SAPA
requires a 30-day rolling forecast on volume requirements from PGT in order to
maintain the service and quality levels outlined in this Agreement.

 
6.
Delivery.

 
 
a.
The Products shall be delivered as specified on the PGT Purchase Order.

 
 
b.
With each shipment of Products, Supplier will deliver a packing list containing
the following information:

 
 
i.
Purchase Order number

 
 
ii.
PGT part number

 
 
iii.
Quantity ordered/Quantity shipped

 
 
iv.
Material Certificate, when required

 
 
v.
Material Safety Data Sheet, when required

 
 
c.
Lead time for delivery to the Nokomis Plant is outlined in Schedule B.

 
d.  
For Products shipped F.O.B. Destination, the Nokomis Plant, the Supplier shall
be responsible for all insurance costs, freight charges and import and/or export
fees, duties, demurrage, taxes, etc. incurred on each shipment, and, title and
risk of loss remain with the Supplier until delivery. Title, risk of loss, and
freight charges shall become the responsibility of PGT when PGT arranges for the
transport of materials from Supplier’s dock, F.O.B. Shipping Point.

 
7.
Certification and Quality Assurance. Supplier has met PGT’s initial quality
certification requirements. However, Supplier acknowledges that PGT may, from
time to time, ask Supplier to participate in a quality assurance audit which may
include, but not be limited to, supplying its quality assurance manual for PGT’s
reasonable review.  Periodic Supplier performance evaluations may be performed,
the purpose of which will be to assess Supplier’s quality as it relates to,
among other things, on-time deliveries, packaging, service/warranty, and
non-conforming materials as reported through PGT’s defective material reporting
process.

 
8.
Defective Material. Supplier shall use all reasonable commercial efforts to
ensure quality and conformance to material and performance specifications,
provided that PGT shall be responsible for all neglect, mishandling and abuse
subsequent to the delivery of Products to it. Supplier shall honor valid returns
and credits promptly for any non-conforming material and reasonable costs
incurred by PGT to rework (with Supplier's advance written consent, such consent
not to be unreasonably withheld) or sort unsatisfactory material, subject to the
limitations set forth in Section 10 below. Supplier shall provide corrective
action documentation to PGT on defective material reported during the Term. The
parties further agree to specific quality requirements as defined in Schedule B.

 
9.
Manufacturing Alterations. Any and all modifications in composition, design, or
manufacturing process (collectively, “Modifications”) must be approved by PGT,
in writing, prior to implementation by Supplier. In its sole and absolute
discretion, PGT may require samples for testing prior to approving any such
Modifications.

 
10.
Indemnification; Limitation of Liability.

 
 
a.
Supplier agrees to indemnify and hold harmless PGT, along with its employees,
dealers, distributors, affiliates, and other agents (collectively, the
“Indemnified Parties”), from and against any claim asserted by any third party
for damage to that third party’s property, or for bodily injury, or both,
arising out of or in connection with Supplier's negligence or strict liability
in connection with supplying Products under this Agreement. The obligations to
defend and indemnify for third party claims are in addition to the obligations
Supplier already has to PGT under the terms of its warranty. The term “claim”
includes, but is not limited to, allegations, notices, lawsuits, judgments, and
settlements. It also includes an obligation on the part of Supplier to indemnify
any Indemnified Party for costs, expenses, attorneys’ fees, and other costs
incurred in connection with the defense of any claim that is covered by this
provision. PGT may, at its discretion be represented by its own counsel, at its
own expense in connection with any such proceedings.

 
 
b.
Supplier will defend, indemnify and hold the Indemnified Parties harmless
against losses, liabilities, costs, actions, claims and other obligations and
proceedings, including but not limited to all reasonable attorney’s fees, court
costs and remedial costs incurred, that arise out of, or are in connection with
Suppliers negligence in connection with supplying Products under this Agreement.

 
 
c.
Anything contained in this Agreement to the contrary notwithstanding, unless the
parties mutually agree to a liability limitation of a greater amount in
particular circumstances, Suppliers liability for nonconforming goods shall be
limited to no more than three (3) times the invoiced price of the non-conforming
goods, and neither party shall be liable to the other for any special,
exemplary, punitive, or consequential damages (including without limitation,
business interruption, injury to reputation and lost profits), whether or not
foreseeable, arising in any way out of the purchase, sale or use of the
Products, provided that the damages excluded by this sentence shall not be
deemed to include the sharing of the costs of repair or replacement of defective
Product (including any assembly and installation expenses associated therewith).

 
11.
Confidentiality. The parties hereto agree to comply with, and be bound by, the
terms of the Confidentiality Agreement.

 
12.
Termination. This Agreement may be terminated by either party in the event that:

 
 
a.
The other party makes a general assignment for the benefit of creditors;

 
 
b.
The other party becomes insolvent, or voluntary or involuntary proceedings are
instituted by or against such party under any federal, state, or other
bankruptcy or insolvency laws and such proceedings are not terminated within
ninety (90) days, or a receiver is appointed for such party;

 
 
c.
The other party ceases to function as a going concern;

 
 
d.
The other party fails to perform any material provision of this Agreement and
does not cure such failure within a period of thirty (30) days after receipt of
written notice from the other party specifying such failure and stating its
intention to terminate this Agreement if such failure is not cured; or

 
 
e.
Performance of this Agreement is suspended by the other party in accordance with
Section 13(a) below, and it appears that such performance will be delayed for
more than six (6) months.

 
13.
Miscellaneous.

 
 
a.
Force Majeure. No party to this Agreement shall be liable for non-performance
hereunder resulting from: severe weather conditions; war; riots; civil disorder;
earthquakes; any law, order, proclamation, regulation, ordinance, demand or
requirement of any governmental agency; or any other condition or occurrence
whatsoever beyond the control of such party, but only to the extent performance
hereunder is prevented by any such condition. If the performance of this
Agreement is prevented by reason of any such event, (a) the party whose
performance is prevented, shall give prompt written notice to the other party of
the event and shall be excused from performance, but only to the extent
prevented; provided, however, that the party whose performance is prevented
shall take all steps to avoid or remove such causes of nonperformance and shall
continue performance whenever and to the extent possible; and (b) if it appears
that a time for delivery or performance scheduled pursuant to this Agreement
will be delayed for more than six (6) months, the party receiving notice under
subsection (a) above shall have the right to terminate, by written notice to the
other party, any portion of this Agreement covering the prevented performance,
and the obligations and liabilities of both parties with respect to such portion
of the Agreement shall thereupon lapse and terminate, except to the extent such
obligations or rights are intended to survive pursuant to this Agreement.

 
 
b.
Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be transferred, assigned or delegated by either
party, in whole or in part without the prior written consent of the other, and
any attempt to make any such transfer, assignment or delegation without such
consent shall be null and void. This Agreement shall be binding upon and inure
to the benefit of and be enforceable by the successors, legal representatives
and permitted assigns of the parties hereto.

 
 
c.
Contractor Status. The parties are and shall remain independent contractors with
respect to each other, and nothing in this Agreement shall be construed to place
the parties in the relationship of partners, joint ventures, fiduciaries or
agents, nor grant any right or authority to assume or create an obligation or
responsibility, express or implied, on behalf of or in the name of the other or
bind the other in any manner whatsoever.

 
 
d.
Modification and Waiver. No modification, amendment or waiver of any provision
of this Agreement shall be valid or binding unless in writing and executed by
both of the parties. Any other purported modification, amendment or waiver of
any provision of this Agreement shall be null and void. No waiver by either
party of any breach, or the failure of either party to enforce any of the terms
and conditions of this Agreement, shall affect, limit or waive that party’s
right to enforce and compel compliance with all terms and conditions of this
Agreement, or to terminate this Agreement according to its terms.

 
 
e.
Invalidity or Illegality. In the event any provision of this Agreement is
declared to be void, invalid or unlawful by any court or tribunal of competent
jurisdiction, such provision shall be deemed severed from the remainder of this
Agreement and the balance shall remain in full force and effect. The parties
shall undertake to replace the invalid, ineffective, or unenforceable provisions
with valid, effective, and enforceable provisions, which, in their commercial
effect, approximate as closely as possible the intentions of the parties as
expressed in the invalid, ineffective, or unenforceable provisions.

 
 
f.
Notices. All notices given hereunder shall be in writing and shall be deemed to
have been duly given if delivered personally with receipt acknowledged or sent
by registered or certified mail, if available, return receipt requested, or by
confirmed facsimile, or by recognized overnight courier for next day delivery,
addressed or sent to the parties at the following addresses and facsimile
numbers or to such other additional address or facsimile number as any party
shall hereafter specify by notice to the other party:

 
 
i.
If to PGT, to:

 
PGT Industries, Inc.
1070 Technology Drive
Nokomis, FL 34275
Attention: General Counsel
Facsimile: (941) 486-8634


 
ii.
If to the Supplier, to:

 
SAPA Extrusions, Inc.
2905 Old Oakwood Road
Gainesville, GA  30504
Attention: Senior Vice President of Sales
Facsimile: (770) 534-1436


 
Copy to:

 
 
Sapa Extrusions, Inc.

 
9600 W. Bryn Mawr Avenue, Suite 250

 
Rosemont, Illinois 60018

 
Attention:  General Counsel

 
Facsimile:  (847) 349-7262

 
 
g.
Headings. Section headings contained herein are for convenience only and shall
not affect the interpretation hereof

 
 
h.
Counterparts. The parties may execute any number of counterparts to this
Agreement, each of which shall be an original instrument, but all of which taken
together shall constitute one and the same Agreement. Signed facsimile copies of
this Agreement will bind the parties to the same extent as original documents.

 
 
i.
Entirety. This Agreement, which includes the recitals, schedules, Purchase
Orders, exhibits and annexes attached or subsequently incorporated in this
Agreement, constitutes the entire understanding and agreement between the
parties regarding the subject matter set forth herein, and supersedes all prior
or contemporaneous agreements, oral or written, made between the parties
relating such subject matter.

 
 
j.
Agreement Precedence. For their convenience, the parties may use, from time to
time, their standard purchase orders, site level execution agreements, sales
releases, delivery schedules, acknowledgments, invoices and other similar
preprinted forms. In the event of a conflict between this Agreement and any of
these documents that purport to govern the same matters set forth herein, this
Agreement shall prevail unless the other document (i) is executed and delivered
by both parties hereto in writing subsequent to the date of this Agreement, (ii)
specifically refers to this Agreement and to this Section, and (iii) indicates
that it is intended to, and shall take precedence over, this Agreement.

 
 
k.
Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Florida, without regard to the conflict of laws
principles thereof (other than its conflict of law principles to the extent that
the application of the laws of another jurisdiction would be required thereby).
Each Party hereby waives, to the fullest extent permitted by applicable law, any
right it may have to a trial by jury in respect of any litigation or legal
proceeding directly or indirectly arising out of, under or in connection with
this Agreement or the transactions contemplated hereunder.

 
 
1.
Survival Provisions. Neither the expiration nor termination of this Agreement
shall affect such of the provisions of this Agreement as expressly provide that
they will operate after any such expiration or termination.

 
 
m.
Personal Protective Equipment. Suppliers and subcontractors must wear
appropriate personal protective equipment (PPE) when visiting any of PGT’s
manufacturing facilities.

 
n.  
Insurance. Supplier shall maintain workmen’s compensation and employer’s
liability for its employees and sub-contractors, public protective and
contractual liability insurance, owner’s protective liability insurance,
automobile liability insurance with minimum limits of bodily injury or death,
one person $1,000,000.00; each occurrence, $1,000,000.00; property damage, each
occurrence, $1,000,000.00.

 
[SIGNATURE PAGE FOLLOWS]
 

 
 
 



 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by persons authorized on their respective behalf, effective as of
the date first set forth above.
 


 
PGT INDUSTRIES, INC.
 
By
 


                      /s/ Brad Voss


 
Name:               Brad Voss
 
Title:  Director of Strategic Purchasing
 


 


 
SAPA Extrusions, Inc.
 
By
 


                      /s/ Doug Carlson
 
 
 
Name:  Doug Carlson
 
Title:           Director Sales - Southeast
 

